ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-13 are allowed because the prior art made of record does not teach a contacting system for establishing a physical electrical connection between a vehicle and a power supply with a first terminal and a second terminal for charging the vehicle, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-13, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
a secondary transmission element which has at least one first secondary contact surface, for physically contacting the first terminal, and at least one second secondary contact surface, for physically contacting the second terminal, 
wherein the secondary contact surfaces are electrically insulated from each other, and with control means which are designed to determine first primary contact surfaces which are in direct physical and electrical contact with the first secondary contact surface and which are designed to determine second primary contact surfaces which are in direct physical and electrical contact with the second secondary contact surface, and which are designed to establish an electrical connection via the first primary contact surfaces and the first secondary contact surface, between the first terminal of the power supply and the first terminal of the vehicle, and which are designed to establish an electrical connection via the second primary contact surfaces and the second secondary contact surface for supplying energy to the vehicle,
characterized in that a second insulating surface surrounding the secondary contact surfaces is provided, which has at least one optionally direction-dependent minimum width which is greater than the-an extent of the contour of one of the contacted primary contact surfaces in a same direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851